           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 1 of 22



 1   Audren Tawaji (State Bar No. 298230)
     AudrenTawaji@TheTawajiLawOffice.com
 2   P.O. Box 3480
     Truckee, California 91610
 3   Office: (516) 443-4691
     Additional Counsel Listed in Signature Block
 4

 5   Counsel for Plaintiff and the proposed class
 6

 7                            UNITED STATED DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   BEN MOUZOON, individually and on behalf of      Case No.:
10
     all others similarly situated,
                                                     CLASS ACTION COMPLAINT FOR
11                 Plaintiff,                        DAMAGES, AND RESTITUTION
12   vs.                                             1. FAILURE TO PAY MINIMUM WAGE
13
                                                        IN VIOLATION OF 29 U.S.C. § 201, et
     BONFIRE ENTERTAINMENT LLC,                         seq.
14                                                   2. FAILURE TO PAY MINIMUM WAGE
                   Defendant.                           IN VIOLATION OF CAL. LAB. CODE
15                                                      §§ 1197 AND 1194
16
                                                     3. FAILURE TO PROVIDE ITEMIZED
                                                        WAGE STATEMENTS IN
17                                                      VIOLATION OF CAL. LAB. CODE §
                                                        226 AND IWC WAGE ORDER 4-2001
18                                                   4. FAILURE TO PAY ALL WAGES
19
                                                        OWED EVERY PAY PERIOD IN
                                                        VIOLATION OF CAL. LAB. CODE §
20                                                      204
                                                     5. UNLAWFUL AND/OR UNFAIR
21                                                      BUSINESS PRACTICES (CAL. BUS.
22
                                                        & PROF. CODE §§17200-17208)
                                                     6. FAILURE TO PROVIDE MEAL
23                                                      PERIODS IN VIOLATION OF CAL.
                                                        LAB. CODE §§ 226.7 AND 512
24                                                   7. FAILURE TO PROVIDE REST
25
                                                        PERIODS IN VIOLATION OF CAL.
                                                        LAB. CODE § 226.7 AND IWC Wage
26                                                      Order No. 5-2001
                                                     8. COMMON LAW CONVERSION
27

28
                                                     JURY TRIAL DEMANDED


                                       CLASS ACTION COMPLAINT
                                                  1
            Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 2 of 22



 1          Plaintiff Ben Mouzoon (“Plaintiff”) brings this class action, individually and on behalf of
 2   individuals who have worked for Bonfire Entertainment LLC (“Bonfire”) (referred to herein as
 3   the “Defendant”) as bartenders in California. Plaintiff seeks all available relief under the Fair
 4   Labor Standards Act of 1938 (“FLSA”) 29 U.S.C. §§201 et seq. and California Labor Code §§
 5   204, 226, 227.7, 351, 512, 1194, 1194.2, 1197, seeking all unpaid wages, penalties, and
 6   reasonable attorneys’ fees and costs. The following allegations are based on personal knowledge
 7   as to Plaintiff’s own conduct and are made upon information and belief as to the acts of others.
 8                                     NATURE OF THE ACTION
 9          1.      Plaintiff alleges, on behalf of himself and other current and former employees as
10   well as those similarly situated current and former employees holding comparable positions but
11   different titles, including bartender, employed by Bonfire, who elect to opt into this action
12   pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b) (hereinafter the “Collective” or
13   “Collective Action Members”) that they are entitled to, inter alia: (i) unpaid wages for all hours
14   worked and (ii) liquidated damages pursuant to the FLSA, 29 U.S.C. §§ 201, et seq. from the
15   employer Defendant.
16          2.      Plaintiff also brings this action under the California Labor Code pursuant to FED.
17   R. CIV. P. 23 on behalf of all Operators and other individuals paid by the same compensation
18   method holding comparable positions but different titles employed by Defendant within the State
19   of California at any time during the two years prior to the filing of this action and the date of
20   final judgment in this action (the “California Class”). On behalf of the California Class, Plaintiff
21   alleges that Defendant violated: Cal. Lab. Code §§ 351, 1194, 1194.2, and 1197 for failing to pay
22   Operators for all hours worked; Cal. Lab. Code § 204 for failure to make timely payments; Cal.
23   Lab. Code § 226 for failure to provide itemized wage statements; Cal. Lab. Code §§ 226.7 and
24   512 for failure to provide meal periods; and Cal. Lab. Code § 226.7 and IWC Wage Order No. 5-
25   2001 for failure to provide break periods. Finally, Defendant’s retention of the Plaintiff’s and the
26   California Class’s gratuities constitutes common law conversion.
27          3.      Defendant intentionally misclassified Plaintiff and all other members of the
28   Collective as independent contractors in order to willfully refuse to pay a minimum wage for all

                                        CLASS ACTION COMPLAINT
                                                   2
            Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 3 of 22



 1   hours worked.
 2                                    JURISDICTION AND VENUE
 3          4.       This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C.
 4   §216(b) and this Court’s Federal Question Jurisdiction, 28 U.S.C. § 1331.
 5          5.       This Court has jurisdiction over Plaintiff’s California Labor claims pursuant to 28
 6   U.S.C. § 1332(d) and pursuant to 28 U.S.C. § 1367 because they arise under the same facts,
 7   Plaintiff and the California Class members are California citizens and Defendant is a citizen of
 8   Colorado, there are more than 100 putative class members, and the amount in controversy
 9   exceeds $5 million.
10          6.       Venue is proper in this judicial district, pursuant to California Code of Civil
11   Procedure § 395. Upon information and belief, Defendant regularly conducts business in this
12   district. Furthermore, the unlawful acts alleged herein have a direct effect on Plaintiff and those
13   similarly situated within the State of California, including members of the Collective Actions and
14   the California Class.
15          7.       Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the
16   events or omissions giving rise to the claims occurred in this District.
17          8.       This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
18   §§ 2201 and 2202.
19                                             THE PARTIES
20          9.       Plaintiff, Ben Mouzoon, is an individual residing in California.
21          10.      During all relevant times, Plaintiff was employed by Defendant, including from
22   3/29/2019 through 3/31/2019 at Squaw Valley California, 4/6/2018 through 4/8/2018 at Squaw
23   Valley California, 3/21/2017 through 3/21/2017 at Squaw Valley California, 4/1/2016 through
24   4/3/2016 at Squaw Valley California, and 3/20/2015 through 3/22/2015 at Squaw Valley
25   California with the title of bartender.
26          11.      Like other Collective Action Members and Class Action Members, Plaintiff was
27   misclassified as an independent contractor, and as a result, was not paid the wages which he was
28   entitled to as an employee. The only compensation Plaintiff received came in the form of

                                          CLASS ACTION COMPLAINT
                                                     3
            Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 4 of 22



 1   gratuities from event attendees. However, Defendant maintained policies and practices that
 2   required its bartenders to pool all tips earned at the bar and then split them across all bartenders
 3   based on the number of hours worked.
 4          12.     Defendant, Bonfire Entertainment, LLC is a Colorado Limited Liability Company
 5   that operates and conducts business in California. Defendant Bonfire provides, inter alia,
 6   beverage services for festivals in California, including Winter Wondergrass.
 7          13.     At all times relevant herein, Defendant has been an employer within the meaning
 8   of Section 3(d) of the FLSA. 29 U.S.C. § 203(d).
 9          14.     At all times relevant herein, Defendant has been an enterprise engaged in
10   commerce or the production of goods for commerce within the meaning of Section 3(s)(1) of the
11   FLSA because it has had employees engaged in commerce or in the production of goods for
12   commerce, or employees handling, selling, or otherwise working on goods or materials that have
13   moved in or were produced for commerce by any person, 29 U.S.C. § 203(s)(1). Further, upon
14   information and belief, Defendant has had a gross volume of sales made, or business of at least
15   $500,000.
16          15.     At all times relevant herein, Plaintiff and all similarly situated Bartenders
17   employed by Defendant were engaged in commerce or in production of goods for commerce as
18   required by 29 U.S.C. §§ 206-207.
19          16.     Defendant issued paychecks to Plaintiff and all similarly situated employees
20   during their employment.
21          17.      Defendant directed the work of Plaintiff and similarly situated employees and
22   benefited from work performed that Defendant suffered or permitted from them.
23          18.     Pursuant to Defendant’s policies, patterns and/or practices, Defendant unlawfully:
24   (1) misclassified Bartenders as independent contractors; (2) failed to pay the Collective and
25   California Class the governing minimum wage in violation of the FLSA and California Labor
26   Laws; (3) failed to pay the Collective and California Class the minimum wage for all hours
27   worked; and (4) required that the Collective and California Class split their tips with other
28   employees.

                                         CLASS ACTION COMPLAINT
                                                    4
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 5 of 22



 1          19.     Defendant knew or should have known that their policies were unlawful. Despite
 2   this, Defendant continue to engage in the acts described above.
 3                                    FACTUAL ALLEGATIONS
 4                           Defendant Failed to Pay Appropriate Wages.
 5          20.     Bonfire employed Plaintiff, and the Collective and Class Action Members, as
 6   Bartenders.
 7          21.     Defendant intentionally misclassified Plaintiff and the Collective and Class
 8   Action Members as independent contractors.
 9          22.     Upon information and belief, Bartenders were not paid an hourly minimum wage.
10          23.     The FLSA applied to Plaintiff and the Collective and Class Action Members at all
11   times in which they worked for each Defendant, respectively. No exceptions to the FLSA or state
12   wage and hour laws applied.
13          24.     Defendant maintained control, oversight, and discretion over the operations of
14   worksites, including employment practices with respect to Plaintiff, and the Collective Action
15   Members.
16          25.     Plaintiff and the Collective and Class Action Members’ work as Bartenders was
17   performed in the normal course of Defendant’s business and was integrated into it.
18          26.     During the relevant time period, Bartenders generated income solely from
19   customer gratuities. All gratuities earned by Plaintiff and the Collective and Class Action
20   Members were tips, not wages or service fees.
21          27.     All gratuities earned by Plaintiff and the Collective and Class Action Members
22   received were pooled and split amongst all bartenders. Plaintiff and the Collective and Class
23   Action Members were not permitted to keep their earned tips.
24          28.     Plaintiff and members of the Collective and Class Action were all similarly
25   situated tipped employees as they engaged in an occupation in which they customarily and
26   regularly receive more than $30 a month in tips during those months when they worked for the
27   Defendant. As Defendant’s employees, each member of the class was entitled to: (i) receive the
28


                                       CLASS ACTION COMPLAINT
                                                  5
            Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 6 of 22



 1   full minimum wage due, without any tip credit, reduction or other offset, and (ii) to retain the full
 2   amount of any tips given to them by customers.
 3          29.     Defendant’s misclassification of Plaintiffs and the Collective and Class Action
 4   Members as independent contractors was designed by Defendant to deny Bartenders their
 5   fundamental right to be classified as employees and receive minimum wage. Defendant’s
 6   misclassification was willful.
 7          30.     Defendant knew or should have known that Plaintiff and the Collective and Class
 8   Action Members were improperly misclassified as independent contractors.
 9                     Defendant Failed to Provide Meal Periods and Rest Periods
10          31.     During the relevant time period, Defendant failed to advise Plaintiff and the
11   members of the California Class of their right to receive thirty minutes of uninterrupted meal
12   periods within the first five hours of the bartenders’ shifts.
13          32.     Defendant’s policies were such that Plaintiff and the members of the California
14   Class could not take meal periods of 30 minutes as required by law.
15          33.     By requiring that Plaintiff and the members of the California Class take their meal
16   periods on the client’s premises, Defendant required Plaintiffs to take on-duty meal periods.
17   Despite the nature of the work not necessitating on-duty meals.
18          34.     As a result of Defendant’s failure to authorize or permit lawful meal periods,
19   Plaintiff and the California Class members did not receive duty-free meal periods within the first
20   five hours of their work.
21          35.     On occasion, Plaintiff and the members of the California Class received a “one
22   meal voucher” valued at $10 each day that they worked for Defendant. Because these vouchers
23   did not fully compensate employees as required by law, Defendant also violated the California
24   Labor Code and IWC Wage Order No. 5-2001 for failing to pay Plaintiff and the California
25   Class members meal period premiums for each workday that the Bartenders did not receive a
26   compliant meal period.
27          36.     Pursuant to Labor code § 226.7 and IWC Wage Order No. 5-2001, Defendant
28   failed to provide Plaintiff and the members of the California Class with compensated, duty-free

                                          CLASS ACTION COMPLAINT
                                                     6
            Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 7 of 22



 1   rest periods of not less than 10 minutes for every four hours worked.
 2          37.       Defendant failed to have a lawful rest period policy in place that informed
 3   Plaintiff and the California Class members of their right to take rest periods for shifts of four
 4   hours or more and to make rest breaks available to the Bartenders.
 5          38.       Plaintiff and the members of the California Class were not compensated with the
 6   one hour’s worth of pay at their regular rate of compensation when they were not provided with
 7   a compliant rest period.
 8   Plaintiffs and the Collective/Class Action Members were, and continue to be, employees of
 9                               Defendant, not Independent Contractors.
10          39.       The test for determining whether an individual is an “employee” pursuant to the
11   FLSA is the economic reality test, not subjective intent or contract. Any contract which attempts
12   to have workers waive or abridge statutory rights to be treated as an employee under the FLSA
13   or other applicable wage and hour laws is void, unenforceable, unconscionable, and contrary to
14   public policy.
15          40.       Defendant controlled the amount Plaintiff and the Collective/Class Action
16   Members were allowed to charge for their services, setting the price for each available drink.
17          41.       Defendant restricted Plaintiff and the Collective and Class Action Members’
18   access to the premises of the festival venues.
19          42.       Defendant required Plaintiff and other Class Members to wear particular types of
20   dress and maintain a certain level of grooming.
21          43.       Defendant instructed Plaintiff and the Collective and Class Action Members on
22   how to dispose of waste produced by their services.
23          44.       Defendant instructed Plaintiff and the Collective and Class Action Members on
24   how to check attendees’ personal identification documents.
25          45.       Defendant prohibited Plaintiff and the Collective and Class Action Members from
26   drinking any alcohol while on the festival premises.
27          46.       Defendant controlled Plaintiff’s and the Collective and Class Action Members’
28   schedules. Defendant determined the days available for work, set the schedules for each day that

                                          CLASS ACTION COMPLAINT
                                                     7
            Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 8 of 22



 1   Bartenders worked, required Bartenders to arrive at certain times to check in and check out of
 2   their shifts, and required Bartenders to have to available to work extended hours.
 3           47.     Defendant required Plaintiff and the Collective and Class Action Members to be
 4   present for staff meetings, where they would receive additional directions from Defendant.
 5           48.     Defendant suspended and fired Bartenders if they drank any alcohol on the
 6   festival premises, or if they arrived late to their scheduled shift.
 7           49.     Defendant provided training for the use of their point of sale systems.
 8           50.     Defendant required that Plaintiff and the Collective and Class Action Members
 9   obtain certifications prior to the start of their work.
10           51.     Plaintiff and the Collective/Class Action Members did not have significant control
11   over their opportunity to generate income through gratuities. Defendant was responsible for
12   attracting customers, advertising, and maintaining alcohol availability and pricing.
13           52.     Defendant’s investment in the operation of each event was significantly greater
14   than that of any Bartender.
15           53.     Plaintiff and the Collective/Class Action Members established permanency at the
16   events worked for Defendant.
17           54.     Plaintiff Mouzoon worked for Bonfire for Five years.
18           55.     Plaintiff and the Collective/Class Action Members did not exercise the skill
19   required to elevate their status to independent contractors. Bartenders were an integral part of the
20   Defendant’s businesses. Defendant’s business model was dependent on the work performed by
21   Bartenders.
22           56.     The totality of the circumstances surrounding Plaintiff and the Collective/Class
23   Action Members employment with Defendant indicates economic dependence.
24           57.     Defendant was aware that the FLSA and state wage and hour laws applied to their
25   business at all relevant times.
26           58.     Defendant required Plaintiff and the Collective/Class Action Members to sign
27   independent contractor agreements that inaccurately presented the conditions of their
28   employment relationship.

                                          CLASS ACTION COMPLAINT
                                                     8
            Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 9 of 22



 1          59.     Defendant was aware and had actual or constructive notice that under the
 2   economic reality test, Bartenders were misclassified as independent contractors.
 3          60.     Despite this notice of their violation, Defendant intentionally failed to pay any
 4   hourly wages and chose to continue to misclassify Bartenders like Plaintiff and the
 5   Collective/Class Action Members in order to withhold payments and pool what gratuities
 6   Plaintiff and the Collective/ Class Action Members earned.
 7          61.     Defendant’s conduct and required agreements were unlawful, fraudulent,
 8   deceptive, unfair, and contrary to public policy.
 9                             FLSA COLLECTIVE ACTION ALLEGATIONS
10          62.     Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action
11   on behalf of the Collective Action Members. Plaintiff consents in writing to pursue his FLSA
12   claim, and his written consent is attached hereto as Exhibit A.
13          63.     Plaintiff desires to pursue his FLSA claims on behalf of any individuals who opt
14   into this action pursuant to 29 U.S.C. § 216(b).
15          64.     Plaintiff and the Collective Action members seek to represent against Defendant,
16   in this action include:
17                      •      All individuals, who at any time from the date three years
18                             prior to the date in the Complaint in this action was
19                             originally filed continuing through the present, worked as
20                             Bartenders at events operated by Defendant Bonfire
21                             Entertainment LLC and were designated as independent
22                             contractors.
23          65.     Plaintiff and the Collective Action Members are “similarly situated” as that term
24   is used in 29 U.S.C. § 216(b), because, inter alia, all such individuals worked pursuant to
25   Defendant’s previously described common business policies and practices and, as a result of
26   such policies and practices, were not paid hourly wages for all hours worked and, when
27   applicable, overtime rates for hours worked over 40. Resolution of this action requires inquiry
28   into common facts, including inter alia, Defendant’s common compensation, timekeeping, and

                                              CLASS ACTION COMPLAINT
                                                         9
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 10 of 22



 1   payroll practices.
 2          66.     Defendant violated the FLSA and the regulations promulgated thereunder,
 3   including 29 U.S.C. §§ 207(a)(1), 215(a), and 29 C.F.R. §§ 778.104, because it failed to pay
 4   Plaintiff and the Collective Action Members an hourly wage and illegally pooled gratuities
 5   earned by each Collective Action Member.
 6          67.     The similarly situated employees of the Defendant are known to Defendant, are
 7   readily identifiable, and can be located through Defendant’s records. Defendant employs many
 8   bartenders and other employees holding comparable positions but different titles throughout the
 9   United States who are compensated pursuant to Defendant’s common policy regarding
10   compensation. These similarly situated employees may be readily notified of this action through
11   direct U.S. mail and/or other means, including email, and allowed to opt into it pursuant to
12   U.S.C. § 216(b), for the purpose of collectively adjudicating their claims for overtime
13   compensation, liquidated damages (or, alternatively, interest), and attorneys’ fees and costs
14   under the FLSA.
15          68.     There are many similarly situated current and former Bartenders who have not
16   been paid proper wages in violation of the FLSA and who would benefit from the issuance of a
17   court-supervised notice of this lawsuit and the opportunity to join it. Thus, notice should be sent
18   to the Collective pursuant to 29 U.S.C. § 216(b).
19                              CALIFORNIA CLASS ACTION ALLEGATIONS
20          69.     Plaintiff sues on his own behalf and on behalf of the California State Law Class,
21   pursuant to FED. R. CIV. P. 23(a), (b)(2) and (b)(3).
22          70.     The members of the California Class have uniformly been deprived of proper
23   minimum wage payments for all hours worked.
24          71.     All requirements of Federal Rule of Civil Procedure 23 are satisfied to maintain a
25   class action. The Class to be certified against Defendant, is defined as follows:
26
                          •   All individuals, who at any time from the date three years
27
                              prior to the date in the Complaint in this action was
28


                                          CLASS ACTION COMPLAINT
                                                     10
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 11 of 22



 1                          originally filed continuing through the present, worked as
 2                          Bartenders at events operated by Defendant Bonfire
 3                          Entertainment LLC and were designated as independent
 4                          contractors.
 5          72.     Defendant violated California Labor Laws and the regulations promulgated
 6   thereunder by failing to pay minimum wages to Plaintiff and other putative members of the
 7   California State Law Class for all hours in which they worked.
 8          73.     The California State Law Class is so numerous that joinder of all members is
 9   impracticable. Although the precise number of such persons is unknown, these similarly situated
10   employees are known to Defendant, are readily identifiable, and can be located through
11   Defendant’s records.     Upon information and belief, there are at least 50 members in the
12   California Class.
13          74.     There are questions of law and fact common to the members of the California
14   State Law Class that predominate over any questions solely affecting the individual members.
15          75.     The critical questions of law and fact common to Plaintiff and the California State
16   Law Class that will materially advance the litigation is whether Defendant violated the FLSA
17   and other applicable wage and hour laws by classifying all Bartenders as independent contractors
18   as opposed to employees, and not paying them any minimum wages.
19          76.     Other questions of law and fact common to the California State Law Class that
20   will materially advance the litigation include, without limitation:
21                  a.      Whether Defendant employed Plaintiff and members of the California
22                          State Law Class within the meaning of California Labor laws;
23                  b.      Whether the monies Bartenders received by event attendees are gratuities;
24                  c.      Whether Defendant failed to pay Plaintiff and the California Class the
25                          legally required amount of overtime compensation for hours worked in
26                          excess of 40 hours per workweek, in violation of California Labor Code
27                          §§ 351, 1194, 1194.2, 1197;
28                  d.      Whether Defendant violated Labor Code §§ 226.7, 512, and IWC Wage

                                           CLASS ACTION COMPLAINT
                                                      11
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 12 of 22



 1                          Order No. 5-2001 by failing to pay one hour of premium pay to Plaintiff
 2                          and the California Class;
 3                   e.     Whether Defendant violated Labor Code § 226.7 and IWC Wage Order
 4                          No. 5-2001 by not relieving Plaintiff and the California Class of all duties
 5                          during statutorily mandated rest periods;
 6                   f.     Whether Defendant can prove that its unlawful policies were implemented
 7                          in good faith;
 8                   g.     Whether Defendant is liable for all damages claimed by Plaintiff and
 9                          members of the California State Law Class, including, without limitation,
10                          compensatory, punitive and statutory damages, interest, costs and
11                          disbursements, and attorneys’ fees; and
12                   h.     Whether Defendant should be enjoined from continuing to violate
13                          California Labor Code §§ 351, 1194, 1194.2, 1197.
14           77.     Plaintiff’s claims are typical of the claims of the members of the California State
15   Law Class. Plaintiff has the same interests in this matter as all other members of the California
16   State Law Class.
17           78.     Plaintiff is an adequate class representative, is committed to pursuing this action,
18   and has retained competent counsel experienced in wage and hour law and class action litigation.
19           79.     Class certification of Plaintiff’s California Labor law claims is appropriate
20   pursuant to FED. R. CIV. P. 23(b)(2) because Defendant has acted or refused to act on grounds
21   generally applicable to the California State Law Classes, making appropriate both declaratory
22   and injunctive relief with respect to the California State Law Class as a whole. The members of
23   the California State Law Class are entitled to injunctive relief to end Defendant’s common and
24   uniform policy and practice of denying the California State Law Class the wages to which they
25   are entitled.
26           80.     Class certification of Plaintiff’s California Labor Law claims is also appropriate
27   pursuant to FED. R. CIV. P. 23(b)(3) because questions of law and fact common to the California
28   State Law Class predominate over questions affecting only individual members of the California

                                         CLASS ACTION COMPLAINT
                                                    12
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 13 of 22



 1   State Law Class, and because a class action is superior to other available methods for the fair and
 2   efficient adjudication of this litigation.
 3             81.    Plaintiff knows of no difficulty that would be encountered in the management of
 4   this litigation that would preclude its maintenance as a class action.
 5                                       FIRST CAUSE OF ACTION
 6                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
 7             82.    Plaintiff, on behalf of himself and all the Collective Action Members, re-alleges
 8   and incorporates by reference the preceding paragraphs.
 9             83.    This claim arises out of Defendant’s willful violation of the FLSA, 29 U.S.C. §
10   201, et seq., for failure to pay a minimum wage to Plaintiff and the Collection Action Members
11   to which they were entitled.
12             84.    At all relevant times, Defendant has been and continues to be, an employer
13   engaged in interstate commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and
14   207(a).
15             85.    At all relevant times, the minimum wage provisions of the FLSA have applied to
16   the Defendant.
17             86.    Plaintiff Ben Mouzoon consents in writing to be a part of this action, pursuant to
18   29 U.S.C. § 216(b). As this case proceeds, it is likely that additional bartenders will sign consent
19   forms and join this case as Collective Action Members.
20             87.    29 U.S.C. § 206 requires that Defendant pay all employees minimum wages for
21   all hours worked.
22             88.    At all relevant times, Defendant had policies and practices of willfully refusing to
23   pay its bartenders the legally required amount of wages for all hours worked, in violation of the
24   FLSA. Defendant failed to pay Plaintiff and Collective Action Members the minimum wage set
25   forth in 29 U.S.C. §206.
26             89.    Defendant willfully violated Plaintiff’s and the Collective Action Members’ rights
27   throughout the relevant time period by intentionally misclassifying its bartenders as independent
28   contractors.

                                           CLASS ACTION COMPLAINT
                                                      13
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 14 of 22



 1          90.     The amounts paid to Bartenders, like Plaintiff and the Collection Action
 2   Members, constituted gratuity tips, not wages or service fees. These monies were not the
 3   property of the Defendant.
 4          91.     Defendant’s conduct of failing to pay an hourly wage is a violation of the FLSA,
 5   which provides that for an employer to allocate an employee’s tips to satisfy a portion of the
 6   statutory minimum wage requirements, it must satisfy the following conditions: (1) the employer
 7   must inform the tipped employer of the provision of §3(m) of 29 U.S.C. § 203(m); and tipped
 8   employees must retain all the tips received except those tips included in a tipping pool among
 9   employees who customarily receive tips. 29 U.S.C. § 203(m).
10          92.     Defendant did not meet either requirement of the FLSA. In fact, Defendant did
11   not pay any hourly wages.
12          93.     Defendant’s requirements that Plaintiff and Collective Action Members split their
13   tips without receipt of an hourly wage are legally impermissible.
14          94.     As a result of the Defendant’s willful failure to compensate Plaintiff and the
15   Collective Action Members, Defendant has violated and continue to violate the FLSA.
16          95.     Defendant’s conduct and policies as alleged herein constitute willful violations of
17   the FLSA within the meaning of 29 U.S.C. § 255(a).
18          96.     In addition, pursuant to 12 U.S.C. § 211(c) provides that:
19
            Every employer subject to any provision of this chapter or of any order issued under this
20          chapter shall make, keep, and preserve such records of the persons employed by him and
            of the wages, hours, and other conditions and practices of employment maintained by
21          him, and shall preserve such records for such periods of time, and shall make such reports
            therefrom to the Administrator as he shall prescribe by regulation or order as necessary or
22
            appropriate for the enforcement of the provisions of this chapter or the regulations or
23          order thereunder.

24          97.     29 C.F.R. § 516.2 and 29 C.F.R. § 825.500 also required that every employer
25   maintain payroll records containing the total hours worked by each employee each workday and
26   the total hours worked by each employee each workweek.
27          98.     On information and belief, Defendant failed to maintain the records required by
28   12 U.S.C. § 211(c) and 29 D.F.R. §§ 516.2 and 825.500. Defendant’s failure to maintain records

                                        CLASS ACTION COMPLAINT
                                                   14
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 15 of 22



 1   or furnish Plaintiff and the Collective Action Members with statements showing the hours
 2   worked constitute violations of these statutes.
 3          99.     In the event an employer has failed to maintain records, as in the case of Plaintiff
 4   and the Collective Action Members, the burden shifts to the employer to “come forward with
 5   evidence of the precise amount of work performed or with evidence negative to the
 6   reasonableness of the inference to be drawn from the employee’s evidence.” When the employer
 7   fails to do so, “the court may then award damages to the employee, even though the result be
 8   only approximate.” Anderson v. Mt Clemens Pottery Co., 328 U.S. 680, 678-688 (1946).
 9          100.    Due to Defendant’s FLSA violations, Plaintiff and the Collective Action
10   Members are entitled to recover from Defendant their unpaid wages for all hours worked, the
11   legally required amount of overtime compensation for all of the hours worked by them in excess
12   of 40 in a workweek, actual and liquidated damages, including the employer's share of FICA,
13   FUTA, state unemployment insurance, and any other required employment taxes, reasonable
14   attorneys’ fees and costs and disbursements of this action, pursuant to 29 U.S.C. § 216(b), and
15   other relief allowed by law.
16                                   SECOND CAUSE OF ACTION
17     VIOLATION OF CAL. LAB. CODE §§ 1197 and 1194 (Failure to pay minimum wage)
18          101.    Plaintiff, on behalf of himself and the California Classes, re-alleges and
19   incorporates by reference the preceding paragraphs.
20          102.    At all relevant times, Plaintiff and the California Class were employees of
21   Defendant covered by Labor Code § 1197 and applicable Wage Orders.
22          103.    Defendant was required to pay all employees minimum wages under Labor Code
23   § 1197, in addition to the FLSA.
24          104.    When applicable, Defendant was required to pay overtime rates when their
25   employees worked beyond specific daily or weekly limits.
26          105.    As an employee, amounts paid by customers to Plaintiff or California Class
27   Action member is a gratuity tip, not a wage or service fee. Pursuant to California Labor Code §
28   351, all monies received from festival attendees were gratuities and the sole property of Plaintiff

                                         CLASS ACTION COMPLAINT
                                                    15
              Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 16 of 22



 1   and the California Class Action members.
 2            106.   Defendant violated Labor Code § 351 by collecting and deducting from the
 3   gratuities earned by Plaintiff and members of the California Class.
 4            107.   Pursuant to the applicable yearly California Department of Labor and
 5   Employment’s      Minimum Wage Order, Defendant was required to pay Plaintiff and the
 6   California Class Action members a tipped minimum wage for all hours worked in the past three
 7   years.
 8            108.   Defendant’s conduct of not paying its bartenders any minimum hourly wages for
 9   their labor during the relevant time period constitutes a violation of the California Labor Laws.
10            109.   Defendant willfully violated Plaintiff’s rights and the rights of the California
11   Class Action members by failing to pay them the legally required wages due to its systematic
12   misclassification of bartenders as independent contractors, as opposed to employees.
13            110.   As a result of Defendant’s violations of Labor Code § 1197, Plaintiff and the
14   California Class Action members were injured, damages, harmed, and incurred financial loss.
15            111.   As a result of Defendant’s willful violations of Labor Code § 1197, pursuant to §
16   1194 and 1194.2, Plaintiff and the California Class Action members are entitled to recover from
17   Defendant their unpaid wages at the required legal rate for all working hours during the relevant
18   time period, penalties, prejudgment interest, liquidated damages, and reasonable attorneys’ fees
19   and costs.
20                                        THIRD CAUSE OF ACTION
21             VIOLATION OF CALIFORNIA LABOR CODE § 226 AND IWC ORDER 4-2001
22            112.   Plaintiff, on behalf of himself and the California Class, re-alleges and
23   incorporates by reference the preceding paragraphs.
24            113.   Defendant failed and continues to fail to provide Plaintiff and the California Class
25   Action members timely, accurate itemized wage statements pursuant to California Labor Code §
26   226 and Wage Order No. 4.
27            114.   On information and belief, Defendant has failed to provide wage statements of
28   any kind, let alone statements that accurately reflect the hours worked and wages earned.

                                         CLASS ACTION COMPLAINT
                                                    16
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 17 of 22



 1             115.   As a result of Defendant’s unlawful conduct, Plaintiff and the California Class
 2   Action members are entitled to damages and penalties under California Labor Code § 226.
 3                                        FOURTH CAUSE OF ACTION
 4                            VIOLATION OF CALIFORNIA LABOR CODE § 204
 5             116.   Plaintiff, on behalf of himself and the California Class, re-alleges and
 6   incorporates by reference the preceding paragraphs.
 7             117.   At all relevant times, Plaintiff and the California Class Action members were
 8   employees of Defendant covered by California Labor Code § 204.
 9             118.   Pursuant to Labor Code § 204, Plaintiffs and the California Class Action members
10   entitled to receive all waged earned for the pay period on regular payday corresponding for each
11   period.
12             119.   Defendant failed to pay Plaintiff and the California Class Action members for all
13   wages earned each pay period.
14             120.   As a result of Defendant’s unlawful conduct, Plaintiff and the California Class
15   Action members have suffered damages.
16             121.   Pursuant to Labor Code §§ 218, 218.5 and 218.6, Plaintiff and the California
17   Class Action members are entitled to recover the full amount of their unpaid wages, interest
18   thereon, reasonable attorneys’ fees, and costs.
19                                          FIFTH CAUSE OF ACTION
20                        VIOLATION OF CAL. BUS. & PROF. CODE § 17200, et seq.
21             122.   Plaintiff, on behalf of himself and the California Class, re-alleges and
22   incorporates by reference the preceding paragraphs.
23             123.   Defendant’s conduct, as set forth above, violates the California Unfair
24   Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”).
25             124.   Defendant’s conduct constitutes unlawful business acts or practices, in that
26   Defendant has violated California Labor Code §§ 351, 1194, and 1197.
27

28


                                          CLASS ACTION COMPLAINT
                                                     17
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 18 of 22



 1          125.    As a result of Defendant’s unlawful conduct, Plaintiff and the California Class
 2   Action members suffered an injury in fact and lost money incurred by Defendant’s failure to pay
 3   minimum wage and reduction of their earned gratuities.
 4          126.    Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiff seeks on behalf of the
 5   California Class Action members declaratory and injunctive relief for Defendant’s willful
 6   conduct and to recover restitution.
 7                                          SIXTH CAUSE OF ACTION
 8                   VIOLATION OF CALIFORNIA LABOR CODE §§ 226.7 AND 512
 9          127.    Plaintiff, on behalf of himself and the California Class, re-alleges and
10   incorporates by reference the preceding paragraphs.
11          128.    At all relevant times herein, California Labor Code § 512(a) provides that: An
12   employer may not employ an employee for a work period of more than five hours per day
13   without providing the employee with a meal period of not less than 30 minutes, except that if the
14   total work period per day of the employee is no more than six hours, the meal period may be
15   waived by mutual consent of both the employer and employee. An employer may not employ an
16   employee for a work period of more than 10 hours per day without providing the employee with
17   a second meal period of not less than 30 minutes, except that if the total hours worked is no more
18   than 12 hours, the second meal period may be waived by mutual consent of the employer and the
19   employee only if the first meal period was not waived.
20          129.    California Labor Code § 226.7 requires an employer to pay an additional hour of
21   compensation for each meal period the employer fails to provide in accordance with the
22   applicable statute or Industrial Commission Wage Order.
23          130.    As alleged above, Defendant failed to provide Plaintiff and the California Class
24   Action members with meal periods or the required additional compensation. Defendant’s meal
25   policies and practices constitute violations of California Labor Code § 226.7 and 512.
26          131.    Pursuant to California § 226.7, Plaintiff and the California Class Action members
27   are entitled to damages in the amount of one hour of wages per missed meal period.
28                                         SEVENTH CAUSE OF ACTION

                                           CLASS ACTION COMPLAINT
                                                      18
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 19 of 22



 1                              VIOLATION OF CALIFORNIA LABOR CODE
 2                                  § 226.7 AND IWC WAGE ORDER 5-2001
 3

 4          132.    Plaintiff, on behalf of himself and the California Class, re-alleges and
 5   incorporates by reference the preceding paragraphs.
 6          133.    At all relevant times herein, pursuant to IWC Wage Order 5-2001, an employer
 7   must authorize and permit all employees to take ten (10) minute duty-free rest periods for every
 8   four hours worked. Labor Code § 226.7 provides that “an employer shall not require an
 9   employee to work during a meal or rest or recovery period mandated pursuant to an applicable
10   statute, or applicable regulation, standard, or order of the Industrial Welfare Commission.”
11          134.    As alleged above, Defendant failed to provide Plaintiff and the California Class
12   Action members with the required rest periods. Defendant’s rest policies and practices constitute
13   violations of California Labor Code § 226.7 and IWC Wage Order 5-2001.
14          135.    Pursuant to California Labor Code § 226.7, Plaintiff and the California Class
15   Action members are entitled to damages in the amount of one additional hour of pay at the
16   employee’s regular rate of compensation for each work period during each day in which
17   Defendants failed to provide duty-free rest periods as required by California law.
18                                        EIGHTH CAUSE OF ACTION
19                                       COMMON LAW CONVERSION
20          136.    Plaintiff, on behalf of himself and the California Class, re-alleges and
21   incorporates by reference the preceding paragraphs.
22          137.    Defendant failed to give Plaintiff and the California Class Action members all
23   gratuities from festival attendees in return for their bartending services.
24          138.    Defendant’s assumed control and ownership over Plaintiff’s and the California
25   Class Action members’ gratuities constitutes common law conversion.
26          139.    Defendant’s retention of Plaintiff’s and the California Class Action members’
27   gratuities caused them significant financial harm.
28


                                         CLASS ACTION COMPLAINT
                                                    19
           Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 20 of 22



 1          140.    Defendant’s retained these gratuities with malice, oppression, and/or conscious
 2   disregard for the statutory rights of Plaintiff and the California Class Action members.
 3          141.    Pursuant to California Civil Code § 3294 et seq., Plaintiff and the California Class
 4   Action members are entitled to damages, including punitive damages.
 5

 6                                           PRAYER FOR RELIEF
 7          WHEREFORE, Plaintiff and the Collective Action Members are entitled to and pray for
 8   the following relief:
 9          a.       Designation of this action as an FLSA collective action on behalf of Plaintiff and
10                   the Collective Action Class and prompt issuance of notice pursuant to 29 U.S.C.
11                   § 216(b) to all similarly situated members of the Collective Action Class,
12                   apprising them of the pendency of this action, permitting them to assert timely
13                   FLSA claims in this action by filing individual Consents to Sue pursuant to 29
14                   U.S.C. § 216(b), and tolling of the statute of limitations;
15          b.       Certification of the California State Law Class as a class action pursuant to FED.
16                   R. CIV. P. 23(b)(2) and (b)(3), and the appointment of Plaintiff and his counsel to
17                   represent the members of the California State Law Class;
18          c.       A declaratory judgment that the practices complained of herein are unlawful
19                   under the FLSA and California labor laws;
20          d.       A declaratory judgment stating that Plaintiff and the Members of the Class are
21                   employees of Defendant and that correspondingly Defendant is the employer of
22                   such individuals;
23          e.       An injunction requiring Defendant to cease its unlawful practices under, and
24                   comply with California labor laws;
25          f.       An award of unpaid wages for all hours worked in excess of 40 in a workweek at
26                   a rate of one and one-half times the regular rate of pay under the FLSA, and
27                   California labor laws, using the following common methodology for calculating
28


                                         CLASS ACTION COMPLAINT
                                                    20
          Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 21 of 22



 1                 damages: ((Annual Salary ÷ 52) ÷ 40) x Total Number of Overtime Hours
 2                 Worked x 1.5;
 3         g.      For compensatory and actual damages;
 4         h.      For all backpay, unpaid wages, and a refund of all tips paid by Plaintiff and the
 5                 members of the Class to Defendant and its employees;
 6         i.      For restitution of all monies due Plaintiff and the Class and disgorged profits
 7                 from the unlawful business practices of Defendant;
 8         j.      An award of liquidated damages, punitive damages, penalties, and /or other relief
 9                 allowed pursuant to 29 U.S.C. § 216, and California labor laws;
10         k.      An award of damages representing the employer’s share of FICA, FUTA, state
11                 unemployment insurance, and any other required employment taxes;
12         l.      An award of prejudgment and post-judgment interest;
13         m.      An award of costs and expenses of this action together with reasonable attorneys’
14                 and expert fees and an award of a service payment to the Plaintiff; and
15         n.      Such other and further relief as this Court deems just and proper.
16                                    DEMAND FOR TRIAL BY JURY
17         The Plaintiff hereby requests a trial by jury.
18
                                                  Respectfully Submitted:
19

20   Dated ___3/24/2020______                               /s/ Audren Tawaji
21
                                                  Audren Tawaji (State Bar No. 298230)
22                                                AudrenTawaji@TheTawajiLawOffice.com
                                                  P.O. Box 3480
23                                                Truckee, California 96161
                                                  Office: (516) 443-4691
24

25                                                Esfand Y. Nafisi (State Bar No. 320119)
                                                  enafisi@classlawdc.com
26                                                MIGLIACCIO & RATHOD LLP
                                                  388 Market Street, Suite 1300
27
                                                  San Francisco, California 94111
28                                                Office: (415) 489-7004

                                       CLASS ACTION COMPLAINT
                                                  21
     Case 2:20-cv-00638-KJM-EFB Document 1 Filed 03/24/20 Page 22 of 22



 1
                                   Nicholas Migliaccio, pro hac vice forthcoming
 2                                 Jason Rathod, pro hac vice forthcoming
                                   MIGLIACCIO & RATHOD LLP
 3                                 412 H Street NE, Suite 302
                                   Washington, D.C. 20002
 4
                                   Office: (202) 470-3520
 5
                                   Counsel for Plaintiff and the proposed class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                           CLASS ACTION COMPLAINT
                                      22
